DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2021/0120967) in view of Sprouse, II et al. (US 20030205920) and Wootten, Jr. (US 2009/0205134).  Regarding claims 1, 5, 7, 11, 13, 15, 18, Murphy teaches a cushion (600) comprising: a cushion core comprising a cushion wrap (650/670) and filler (630/635/640) inside the cushion wrap (see Figure 9), the cushion wrap (650/670, which corresponds to items 50/70 in Figure 3) comprising an upper piece of fabric (52/72 – see paragraph [0108]), a lower piece of fabric (54/74 – see paragraph [0108]) and a border piece of fabric around a perimeter of the upper and lower pieces of fabric (56/76 – see paragraph [0108]); and, wherein the border piece of fabric (56/76) of the cushion wrap (650/670) is made of a non-skid fabric (see 702/704 in Figures 9 and 10) to prevent relative movement between an exterior cover and the cushion core (the examiner notes that the italicized language is functional language and only requires the prior art to be capable of performing the function, which it is given the raised ribs of 702/704).
However, Murphy does not distinctly disclose the border piece of fabric being sewn to the top and bottom panels.  The examiner notes that it is well-known in the art to have either one piece coverings or multiple piece coverings such that sides are sewn to the top and bottom panels (see Figure 3 of US 20030205920 to Sprouse, where side panel 93 is a separate piece and it attached to the top panel 92 and the bottom panel 84).  It would have been obvious to one having ordinary skill in the art to modify the cushion wrap of Murphy such that the top/bottom/border pieces were separate and then sewn together (as in Sprouse) since: 1) it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, and 2) constructing the panels in such a manner would not yield any new or unexpected results.
However, Murphy in view of Sprouse does not distinctly disclose an exterior cover at least partially surrounding the cushion core.  The examiner notes fitted bed sheets that fit over a mattress are well-known.  Wootten teaches a mattress cushion having a fitted bed sheet (20).  It would have been obvious to one having ordinary skill in the art to modify the mattress of Murphy to include a fitted bed sheet (like item 20 of Wootten) in order to satisfy a users’ aesthetic or feel (see paragraph [0038] of Wootten).

Regarding claims 2, 8, 14, Murphy further teaches wherein the upper and lower pieces of fabric of the cushion wrap are made of the same fabric (see paragraph [0016]).

Regarding claims 3, 9, 12, 16, 19, Murphy further teaches wherein the border piece of fabric of the cushion wrap has a raised pattern thereon (see Figures 9 and 10).

Regarding claims 4, 6, 10, 17, 20, Murphy further teaches wherein the raised pattern comprises ribs (see Figures 9 and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636